Citation Nr: 9902265	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  98-08 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to recognition of the veterans son, [redacted], as a 
child on the basis of permanent incapacity for self 
support prior to attaining the age 18.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972, including combat service with the Marine Corps in the 
Republic of Vietnam.  He is petitioning that his son be 
declared a child under 38 U.S.C.A. § 101(4) (West 1991).  

This appeal is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
(VA) Regional Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1. The veterans son was born on March [redacted], 1980.  

2. At the time of his eighteenth birthday in March 1998, the 
veterans son was permanently incapable of self-support.


CONCLUSION OF LAW

The criteria for recognition of the veterans son as a 
"child" of the veteran based on permanent incapacity for 
self-support before attaining the age of 18 years are met. 38 
U.S.C.A. §§ 101(4), 5107 (West 1991); 38 C.F.R. §§ 3.57, 
3.315, 3.356 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, the Board finds 
that there has been presented a claim that is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed with respect to this issue and that no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by statute.  

The question for consideration is whether the veterans son 
may be recognized as a child of the veteran on the basis 
of permanent incapacity for self-support at the date of 
attaining the age of eighteen years.  38 U.S.C.A. § 101(4); 
38 C.F.R. § 3.57(a)(1)(ii).  The phrase permanent 
incapacity for self-support contemplates disabilities which 
are totally incapacitating to the extent that the person 
would be permanently incapable of self-support through his or 
her own efforts by reason of physical or mental defects.  The 
Court of Veterans Appeals (Court) interprets the law and 
regulations as requiring that the adjudicatory body focus 
on the claimant's condition at the time of his or her 18th 
birthday; it is that condition which determines whether the 
claimant is entitled to the status of child.  Dobson v. 
Brown, 4 Vet. App. 443, 445 (1993).  If he is shown capable 
of self-support at age eighteen, the Board need go no 
further.  Id.

In making the determination of whether permanent incapacity 
for self-support has been shown prior to age eighteen, the 
following factors or conditions are taken into consideration:

(a) Basic determinations.  A child must 
be shown to be permanently incapable of 
self-support by reason of mental or 
physical defect at the date of attaining 
the age of 18 years.

(b) Rating criteria.  Rating 
determinations will be made solely on the 
basis of whether the child is permanently 
incapable of self-support through his own 
efforts by reason of physical or mental 
defects. . . . Principal factors for 
consideration are:

(1) The fact that a claimant is 
earning his or her own support is 
prima facie evidence that he or she 
is not incapable of self-support. . 
. .

(2) A child shown by proper evidence 
to have been permanently incapable 
of self- support prior to the date 
of attaining the age of 18 years, 
may be so held at a later date even 
though there may have been a short 
intervening period or periods when 
his or her condition was such that 
he or she was employed, provided the 
cause of incapacity is the same as 
that upon which the original 
determination was made and there 
were no intervening diseases or 
injuries that could be considered as 
major factors.  Employment which was 
only casual, intermittent, tryout, 
unsuccessful, or terminated after a 
short period by reason of 
disability, should not be considered 
as rebutting permanent incapability 
of self-support otherwise 
established.

(3) It should be borne in mind that 
employment of a child prior or 
subsequent to the delimiting age may 
or may not be a normal situation, 
depending on the educational 
progress of the child, the economic 
situation of the family, indulgent 
attitude of parents, and the like.  
In those cases where the extent and 
nature of disability raises some 
doubt as to whether they would 
render the average person incapable 
of self-support, factors other than 
employment are for consideration.  
In such cases there should be 
considered whether the daily 
activities of the child in the home 
and community are equivalent to the 
activities of employment of any 
nature within the physical or mental 
capacity of the child which would 
provide sufficient income for 
reasonable support.  Lack of 
employment of the child either prior 
to the delimiting age or thereafter 
should not be considered as a major 
factor in the determination to be 
made, unless it is shown that it was 
due to physical or mental defect and 
not to mere disinclination to work 
or indulgence of relatives or 
friends.

(4) The capacity of a child for 
self-support is not determinable 
upon employment afforded solely upon 
sympathetic or charitable 
considerations and which involved no 
actual or substantial rendition of 
services. 

38 C.F.R. § 3.356 (1998).  

The veteran argues that his son is incapable of self support 
due to mental disability; that he will be living with the 
veteran and his spouse until their deaths; and that the 
evidence submitted supports entitlement to the claimed 
benefit.  The veterans son, who was born on March [redacted], 1980, 
has been denied these benefits on the basis that he is not 
permanently incapable of self support currently.  The fact 
that he is engaged in vocational training in the 
custodial/grounds maintenance field, and has performed some 
supervised work in the field, has been termed contradictory 
to the contentions advanced by the appellant.  

In January 1998, Jung H. Kim, M.D., a psychiatrist, reported 
that the veterans son had been under treatment since May 
1996; that the diagnoses are attention deficit disorder, 
dysthymic disorder, and mild mental retardation.  Dr. Kim 
opined that [redacted] would be dependent on his parents 
indefinitely due to his mental disabilities.  

Reports from the veterans school in April 1998 reflect that 
[redacted] had filled out job applications and that it was 
anticipated he would learn to write and type a letter of 
application for employment.  He had been involved in the 
Custodial and Grounds Maintenance, I program, in which he had 
been successful.  Reportedly, he caught on to new skills 
quickly, he attended school on a regular basis and was on 
time.  It was planned to co-op [redacted] in 1999 into a paid work 
site.  It was further noted, however, that he did not have a 
lot of physical strength, and it was recommended that job-
related experiences with adult supervision would be necessary 
to develop employability skills.  

In April 1998, the Putnam County School District found that 
the veterans son required adult supervision to develop 
employability skills, and that he was developmentally 
handicapped.  Also, in April 1998, the Ohio Department of 
Mental Retardation and Developmental Disabilities held that 
[redacted] showed substantial functional limitations in self care, 
self direction, independent living, language skills, and 
economic self sufficiency.  It was opined that his disability 
would continue indefinitely.

In the judgment of the Board the opinions of Dr. Kim and the 
Ohio Department of Mental Retardation that [redacted] would be 
disabled for an indefinite period of time due to his mental 
disabilities, are uncontradicted by any other objective 
evidence.  Indeed, a review of all of the evidence of record 
reveals that prior to the age of eighteen, there were 
diagnoses of attention deficit disorder, dysthymic disorder, 
and mild mental retardation, and that he was treated on a 
continuing basis by the psychiatrist.  The veterans son is 
clearly dedicated to achieving the most he can from his 
educational opportunities, but it is also apparent that the 
success he has achieved has been under the close supervision 
and guidance of adults, and that any future work activity 
would be in a sheltered work environment.  

Consequently, it is the judgment of the Board that the 
clinical evidence of incapacity from Dr. Kim and the Ohio 
Department of Mental Retardation is not inconsistent with the 
evidence regarding academic and vocational pursuits.  In 
addition to psychiatric disability, the lack of physical 
strength reported will be detrimental to attempts at 
pursuing, for example, maintenance type work.  In the absence 
of objective evidence contrary to these opinions, the Board 
finds that there is at least a reasonable doubt presented 
regarding whether permanent incapacity for self-support has 
been shown prior to age 18.  Accordingly, after resolving 
that reasonable doubt in the appellant's favor, the Board 
concludes that [redacted] was permanently incapable of self-
support before reaching the age of 18 years.  Therefore, the 
evidence supports entitlement to recognition of the veterans 
son as a child on the basis of permanent incapacity for 
self-support before attaining the age of eighteen.  

The appeal is allowed.


ORDER

Entitlement to recognition of the veterans son [redacted] as a 
child of the veteran on the basis of permanent incapacity 
for self- support before attaining the age of eighteen is 
granted subject to the laws and regulations governing the 
award of monetary benefits.


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  
- 2 -
